66 N.Y.2d 901 (1985)
In the Matter of Otsego County Department of Social Services, on Behalf of Randi F., Respondent,
v.
Raymond G., Appellant.
Court of Appeals of the State of New York.
Decided November 26, 1985.
Anthony "Toots" La Bella for appellant.
Michael V. Coccoma, County Attorney, for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order of the Family Court appealed from and order of the Appellate Division brought up for review affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (103 AD2d 919). The weight of the credible evidence more nearly comports with the findings by the Appellate Division.